Exhibit 10.5

FOURTH AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT

THIS FOURTH AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this
“Amendment”) is made and entered into as of the 12th day of October, 2007, by
and between CABANA BEACH OF SAN MARCOS, L.P., a Delaware limited partnership,
and CABANA SOUTH BEACH APARTMENTS LP, a Delaware limited partnership
(collectively, “Seller”), and EXCELSIOR LASALLE PROPERTY FUND, INC., a Maryland
corporation (“Purchaser”).

R E C I T A L S

WHEREAS, Seller and Purchaser entered into that certain Real Estate Purchase and
Sale Agreement with an effective date of September 13, 2007, as amended by that
certain First Amendment to Real Estate Purchase and Sale Agreement dated as of
October 1, 2007, by that certain Second Amendment to Real Estate Purchase and
Sale Agreement dated as of October 9, 2007, and by that certain Third Amendment
to Real Estate Purchase and Sale Agreement dated as of October 11, 2007 (the
“Third Amendment”) (collectively, the “Purchase Agreement”), whereby Seller
agreed to sell to Purchaser, and Purchaser agreed to purchase from Seller that
certain real property commonly known as Cabana Beach Apartments and located at
1250 Sadler Drive, San Marcos, Texas, and Cabana Beach Apartments (the “San
Marcos Property”) and located at 1601 SW 51st Terrace. Gainesville, Florida (the
“Gainesville Property” and together with the San Marcos Property, the
“Property”), as more particularly described in the Purchase Agreement; and

WHEREAS, Seller and Purchaser desire to amend the Purchase Agreement as provided
herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements set forth herein, Seller and Purchaser agree as follows:

 

  1. The above recitals are incorporated herein by reference and made a part
hereof.

 

  2. All initially capitalized terms that are not otherwise defined in this
Amendment shall have the meaning ascribed to such term in the Purchase
Agreement.

 

  3. The list of personal property for the San Marcos Property attached hereto
is hereby inserted at the end of Exhibit I of the Purchase Agreement (as
modified by the Third Amendment).

 

  4.

In addition to any other condition precedent in favor of Purchaser set forth in
the Purchase Agreement, Purchaser’s obligations under the Purchase Agreement are
expressly subject to Seller, prior to the Closing Date and at Seller’ sole cost
and expense, causing the San Marcos Property to contain not less than 880
parking spaces. Notwithstanding the foregoing, Seller shall not create any new
parking spaces or redesign or relocate any existing parking spaces without first
obtaining Purchaser’s prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. The work required by Seller
pursuant to this

 

1



--------------------------------------------------------------------------------

 

paragraph 4 shall be completed in a good and workmanlike, lien free manner and
in compliance with all applicable laws, codes, regulations and ordinances
including, without limitation, the City of San Marcos Land Development Code.
From and after the Closing Date, Seller agrees to indemnify, defend and hold
Purchaser harmless from and against any loss, cost, damage, expense, fee, fine
or liability of any kind or nature whatsoever arising out of or in any way
relating to Seller’s obligations under this paragraph 4 or the number of parking
spaces located on the San Marcos Property as of the Closing Date. The foregoing
indemnity shall survive the Closing.

 

  5. Except as amended above, the Purchase Agreement remains unmodified and in
full force and effect in accordance with its terms and provisions.

 

  6. This Amendment may be executed in multiple facsimile counterparts, each of
which shall be deemed an original, and all of which, when taken together, shall
constitute one and the same instrument.

[The balance of this page has intentionally been left blank. Signature page
follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and Seller have executed this Amendment on the
date set forth above.

 

SELLER

CABANA BEACH OF SAN MARCOS, L.P.,

a Delaware limited partnership

By:   Cabana Beach of San Marcos GP, Inc., a Florida corporation, its general
partner   By:  

/s/ Michael Ahwash

  Name:   Michael Ahwash   Title:   President, Fort Group

CABANA SOUTH BEACH APARTMENTS LP,

a Delaware limited partnership

By:   Cabana SB of Gainesville, Inc., a Florida corporation, its general partner
  By:  

/s/ Michael Ahwash

  Name:   Michael Ahwash   Title:   President, Fort Group PURCHASER

EXCELSIOR LASALLE PROPERTY FUND, INC.,

a Maryland corporation

By:   LaSalle Investment Management, Inc., a Maryland corporation, its Advisor  
By:  

/s/ Christine M. Akins

  Name:   Christine M. Akins   Title:   Senior Vice President

 

3



--------------------------------------------------------------------------------

Cabana Beach - San Marcos

1250 Sadler Drive, San Marcos, TX 78666

Furniture inventory I

August 2007

 

Current Apartment inventory:          Dinning Chairs    526      
Televisions-32”,    270       TV Stand    273       Living Rm Chairs    143   
   Sofa    272       Headboards    738       Box Spring/Mattress    737      
Night Stand    741       Desk Chairs    730       Replacement:          Dinning
Chairs    26       Televisions    6       TV Stand    3       Living Rm Chairs
   13       Sofa    4       Headboards    6       Box Spring/Mattress    7      
Night Stand    3       Desk Chairs    14      

Numbers based on 276 front doors (common areas) 744 Bedroom suites

*note: Living room chairs were supplied for Studios, three & four bedroom units

 

4



--------------------------------------------------------------------------------

Cabana Beach

1250 Sadler Dr. San Marcos TX 78666

 

Clubhouse/ Leasing Center Front Lobby          Bar Stools    2       Office
chairs    4       Computer    2       Phone-front desk    2       Phone-copier
room    1       Fax machine    1       Copier    1 - Leased       Five drawer
file cabinet    1       Time card machine    1       Pitney Bowes-Postage    1 -
Leased       Large round wicker lounger w/otto    1       Wood surf board table
   1       Misc. vases & ornaments    6       Large wicker urns at front door   
2       Small square sofa with arm unit    1       Lobby-poolside          Pool
table and accessories    1       Large round wicker lounger w/otto    1      
Leather lined cushioned chairs    4       9’ wicker base table w/glass top    1
      9’ wicker benches    2       Coffee table    1       Coffee side table   
2       Kitchen bar stools    4       Floor lamps    2       U shaped wicker
sofa w/cushions    1       Solid wood round side tables    2      

 

5



--------------------------------------------------------------------------------

Stereo equipment    1       Flat screen television    1       Beverage maker   
1       Water cooler    1 - Leased       Microwave    1       Refrigerator    1
      Cookie Maker-Spunkmeyer    1 - Leased       Flat screen television-virtual
tours    1       Site Manager’s office          L shaped desk w/overhead
cabinets    1       Oval glass table    1       Office chairs    4       Desk
phone    1       Computer/Monitor/Keyboard    1       Large Hanging Mirror    1
      HP Printer    1       Leasing Mgr office          L shaped desk w/two work
stations    1       6’ overhead storage cabinet    1       Office chairs    3   
   Large hanging mirror    1       Computer/Monitor/keyboards    2       Printer
   1       Desk phone    2       Five drawer metal filing cabinet    2      
Small table    1       Asst Mgr/Accounting          Five drawer metal filing
cabinet    3       U shaped desk with workstation    1       Straight desk
w/work station    1      

 

6



--------------------------------------------------------------------------------

Approx 12’ overhead storage cabinet    1       Computer/monitor/keyboard    2   
   Office chairs    3       Desk phone    2       Printer    1       Credit card
machine    1 - Leased       Equipment Room          Computer Equipment Center   
1       Key Trac System    1       Phone recorder equipment    1       Gate
System Equipment    1       Bathroom - Ladies          Large mirror-approx 9’
high    1       Storage Closet          Helium tank    1 - Leased       Study
Lab          Large oblong table    1       Medium size oblong table    1      
Chairs    13       Large dry erase board    1       Computer Lab         
Computer/keyboard/monitor    7       Printer    1       Chairs    7       Model
         Sofa    1       Chair    1      

 

7



--------------------------------------------------------------------------------

Built in dining table    1       Dining chairs    2       Television    1      
TV stand    1       Misc. decorations          Box spring & mattress & frame   
4       Headboard    4       Night stand    4       Bulk in Computer wall shelf
   1       Built in desk    1       Desk Chair    4       Washer/Dryer    1 set
      Refrigerator    1       Stove/oven    1       Microwave    1      
Dishwasher    1       Blinds    5       Patio table    1       Patio chairs    4
      Poolside          Ping Pong table    1       Foos Ball table    1      
BBQ grill    1       Plastic adjustable lounge chairs    35       Curved hard
plastic lounge chairs    26      

Fitness Center - Cabana Beach San Marcos

Equipment:

3 Tread Mills

1 Shoulder Press

1 Dip Machine

1 Double Curl/Pull up

 

8



--------------------------------------------------------------------------------

1 Seated Row

1 Leg Extension Machine

1 Thigh Machine

1 Leg Press

1 Seated Chest Press

1 Lat Pull Machine

1 Pec fly rear Delt Machine

1 Bench

2 Stationery Bikes

3 Stair Step Machines

1 Bicep curl Machine

1 Tricep extension Machine

1 abdominal Machine

1 horizontal leg curl Machine

2 Flat screen Televisions

1 weight scale

1 trash can

Cabana Beach-San Marcos, TX

Inventory listing of Maintenance Shop

August 28, 2007

1 Refrigerator for shop personnel use

2 leaf blowers

1 Power saw

1 Key making machine

1 Power washer

3 Golf carts

1 36” door

2 Cordless drills

1 Torch set

1 A/C vacuum pump

1 Recover machine-Refrigerant

1 Hammer drill

 

9



--------------------------------------------------------------------------------

1 Welding machine

1 Paint Sprayer

1 Air Compressor

2 Finch nail guns

1 Miter saw

1 Electric drill

2 SawsAll Cordless

1 Cordless saw

1 Shop vacuum

3 Step ladders 4’-6’-8’

1 Router

 

10